Citation Nr: 9926197	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the distal right tibia and proximal right fibula 
(residuals of a right leg fracture), currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of a right leg fracture.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
on a direct basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefits sought.  The veteran filed 
timely appeals, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.

2.  The veteran's residuals of a right leg fracture are shown 
to be productive of symptoms consistent with impairment of 
the tibia and fibula with malunion causing chronic pain and 
limitation of motion causing moderate knee or ankle 
disability, but are not shown to involve recurrent 
subluxation or lateral instability.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed low back disorder and his 
service-connected residuals of a right leg fracture.  

4.  An unappealed May 1946 rating decision by the RO denied 
the veteran's claim for service connection for a low back 
disorder on a direct basis.

5.  Additional evidence submitted since the RO's May 1946 
decision bears directly and substantially upon the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  There is no competent medical evidence of record of a 
nexus or link between the veteran's currently diagnosed low 
back disorder and any incident of his active service, to 
include complaints of chronic low back pain therein.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent evaluation 
for the veteran's residuals of a right leg fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (1998).  

2.  The veteran's claim for service connection for a low back 
disorder, claimed as secondary to his service-connected 
residuals of a right leg fracture, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The May 1946 rating decision by the RO, which denied the 
veteran's claim for service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

4.  The evidence received since the RO's May 1946 rating 
decision is new and material, and the veteran's claim for 
service connection for a low back disorder on a direct basis 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a) (1998).  

5.  The veteran's claim for service connection for a low back 
disorder on a direct basis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
an increased rating for his residuals of a right leg fracture 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board must consider whether the VA has properly 
assisted the veteran in the development of his claim.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, personal statements issued by the veteran and 
his wife on his behalf, and a transcript of hearing testimony 
given before a Hearing Officer at the RO.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the normal conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage 
and functional loss with respect to all these elements.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain areas in 
which functional loss due to pain is demonstrated.  

Historically, the veteran was initially granted service 
connection for residuals of a right leg fracture by a May 
1946 rating decision.  A noncompensable evaluation was 
assigned, effective from October 22, 1945, based upon 
evidence showing that the veteran's right leg was largely 
asymptomatic.  By a rating decision of September 1996, the 
veteran's assigned disability rating was increased to 10 
percent, effective from June 26, 1996.  This decision was 
based upon the report of an August 1996 VA rating examination 
showing a palpable bony deformity at the distal one-third of 
the right tibia but without palpable tenderness.  Minimal 
laxity was shown, and the veteran had limitation of motion on 
flexion to 128 degrees and extension of 8 degrees.  In 
addition, the veteran reported what was characterized as 
ongoing right knee pain.  

In March 1998, the veteran filed a claim for an increased 
rating for his residuals of a right leg fracture.  He 
contended, in substance, that his right leg disability had 
increased in severity and that the currently assigned 10 
percent evaluation did not adequately reflect the severity of 
that disability.  In support of his claim, the veteran 
submitted clinical treatment records dating from March 
through April 1997 showing that he was seen for complaints of 
chronic pain in his right knee during this period.  The 
records also disclose that the veteran had developed marked 
degenerative joint disease with medial narrowing and medial 
joint pain in his right knee and that he had patellar 
crepitance.  His right knee was shown to be stable with 
negative McMurray's sign and Lachman's test.  

In May 1998, the veteran and his wife appeared at a personal 
hearing before a Hearing Officer at the RO.  The veteran 
testified that he had not sought much treatment for his 
service-connected disability over the years because it did 
not prevent him from working or engaging in other routine 
activity.  He indicated that he was issued a knee brace at a 
local VA medical center (VAMC) and that he had bought a 
support belt from a retail store.  He also indicated that he 
was restricted from walking, and that he had been advised 
that he had arthritis in his right knee.  

The veteran underwent a VA rating examination in June 1998 
and reported that his right knee pain was combined with right 
thigh and hip pain.  He indicated that a knee brace helped 
considerably, and that he also used a cane for ambulation.  
The veteran stated that his chronic knee pain had become more 
severe over the past 10 years.  He indicated that the pain 
was aggravated by walking, and while he had been able to 
retire early from his business, his knee and back pain 
limited his ability to swing a golf club or perform any sort 
of repetitive bending or twisting movements.  The veteran 
also reported having to take extra care moving up and down 
stairs, but that his knee had never given out and he had not 
experienced any falls.  On examination, the veteran was shown 
to have stiffness, but he could walk with a symmetric gait 
and could walk on his toes and heels without difficulty.  He 
was able to perform a full knee bend and had had intact light 
touch sensation bilaterally.  There was mild below-knee 
swelling at the right ankle, and a mild loss of motion of the 
right ankle in dorsiflexion and plantar flexion.  The veteran 
had 105 degrees of flexion and 3 degrees of extension.  In 
addition, he was objectively observed to experience pain at 
the end range of motion on flexion and extension.  There was 
no evidence of excessive fatigability or loss of coordination 
during exercise.  The examiner concluded with a diagnosis of 
degenerative joint disease of the right knee.  The X-ray 
results showed that the veteran had moderate narrowing of the 
medial joint compartment on the right.  There were mild 
posterior condylar spurs, a mild inferior patellar spur, and 
slight spurs of the tibial plateau.  The X-ray report notes 
an impression of moderate degenerative narrowing medial 
compartment of the right knee.  

The Board has evaluated the above-discussed evidence, and 
concludes that given the extent and severity of the veteran's 
service-connected residuals of a right leg fracture, the 
evidence supports assignment of a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  Under 
Diagnostic Code 5262, a 10 percent evaluation is assigned 
upon a showing of an impairment of the tibia and fibula 
involving slight knee or ankle disability.  Assignment of a 
20 percent evaluation is contemplated for moderate knee or 
ankle disability, and a 30 percent evaluation is warranted 
upon a showing of malunion of the tibia and fibula with 
marked knee or ankle disability.  For assignment of a 40 
percent evaluation, there must be a showing of nonunion of 
the tibia and fibula with lose motion requiring use of a 
brace.  Id.  

The Board finds that based on the evidence of record, the 
veteran's demonstrated symptomatology includes a moderately 
restricted range of motion on flexion, chronic pain on 
motion, and moderate degenerative joint disease in the knee 
joint.  The Board considers such symptomatology to be more 
consistent with the criteria for assignment of a 20 percent 
evaluation showing moderate knee or ankle disability under 
Diagnostic Code 5262.  In reaching this conclusion, the Board 
has considered the effect of pain in limiting the veteran's 
range of motion and as causing a moderate degree of overall 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

However, even taking the effect of pain on motion into 
consideration, the Board finds that the evidence does not 
support assignment of an evaluation in excess of 20 percent 
for the veteran's right leg disability.  His demonstrated 
symptomatology is not shown to involve malunion or nonunion 
of the tibia and fibula, and is not shown to involve 
recurrent subluxation or lateral instability.  The veteran's 
primary symptomatology with respect to his right leg appears 
to involve chronic pain, degenerative joint disease, and a 
restricted range of motion.  The Board finds that the 
objectively demonstrated severity of this symptomatology is 
adequately reflected by the assignment of a 20 percent 
evaluation under Diagnostic Code 5262.  Moreover, the Board 
finds that the preponderance of the evidence is against 
assignment of a higher rating under any other diagnostic 
code.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
acknowledges that the veteran's right leg disability causes 
some impairment in his ability to perform daily activities, 
but he is not shown to be incapable of obtaining or retaining 
gainful employment as a result of that disability.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In addition, service connection may be 
granted for a disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (1998).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
either caused or aggravated by a service-connected disorder.  
See generally Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1998).  The Court held that 
the chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records show that he was 
involved in a jeep accident in 1944, and that he complained 
of chronic headaches thereafter.  Records dated in June and 
July 1945 show that he complained of what was characterized 
as a sharp pain in the sacro-coccygeal area.  A treatment 
record dated in June 1945 indicates that there was no 
neurological basis for the veteran's complaints of pain.  The 
report of the veteran's discharge examination shows that the 
veteran had experienced low back pain, cause unknown, since 
October 1944.  However, the report also indicated that he had 
a full range of motion without muscle spasm, and did not show 
any incapacitation or deformity at that time.  

The veteran presently maintains that he has developed a low 
back disorder secondary to his service-connected residuals of 
a right leg fracture.  The veteran underwent a VA rating 
examination in August 1996 in which he reported having 
sustained an injury in a jeep accident in 1944.  He indicated 
that he had experienced recurrent back pains ever since this 
incident, and that such pain would typically occur on 
prolonged standing or sitting.  On examination, muscular 
atrophy was present in the lower back, and the veteran's 
range of motion was somewhat impaired.  The examiner 
concluded with a diagnosis of multiple level lumbar 
spondylosis and degenerative disc disease at L5-S1.  The 
report of that examination did not include any medical 
opinion linking the veteran's low back disorder to his 
service-connected residuals of a right leg fracture.  

In May 1998, the veteran and his wife appeared at a personal 
hearing before a Hearing Officer at the RO and gave testimony 
regarding the jeep accident in October 1944 in which he 
claimed to have injured his back.  The veteran stated that he 
did not seek treatment at that time, but that the low back 
pain, which was mild initially, became more severe 
afterwards.  The veteran's wife testified and submitted an 
affidavit stating that she felt that the veteran's low back 
problems were the result of injuries sustained in service.  
The veteran testified that he sought treatment for low back 
pain in service, but did not seek treatment for it at the 
time of his discharge from service because he feared being 
retained in service longer than would otherwise be necessary.  
He stated that his overall disability picture had 
deteriorated to the point at which his right leg disability 
would aggravate his low back pain, and that he purchased a 
back support belt from a retail store.  Further, the veteran 
indicated that he had been informed that his right leg 
disability could be causing additional low back problems.  He 
expressed his view that his back and leg problems aggravated 
one another.  

The veteran underwent a VA rating examination in June 1998 in 
which he related his history of low back and right leg 
problems.  He indicated that his back was bothering him more 
than usual, and that he experienced difficulty performing 
some routine body movements.  On examination the veteran was 
found to have a restricted range of motion in his lower back.  
He was diagnosed with chronic low back pain and lumbar 
spondylosis.  The report of the X-ray examination results 
shows that there was no spondylolysis or spondylolisthesis 
shown.  The impression on the X-ray examination was 
degenerative changes in the forms of anterior vertebral body 
spurs and a slight vacuum disc at L5-S1.  The examiner went 
on to state that the veteran's low back pain had resolved by 
1946, and that there was no further medical evidence of 
record of a recurrence apart from his wife's statement.  The 
examiner stated that it was possible that the veteran had 
experienced chronic back pain since service, but it could not 
be stated that it was at least as likely as not or within 
reasonable medical certainty that the veteran's present low 
back disorder began during service.  In addition, the 
examiner noted that the X-rays of the lumbar spine from 1945 
were normal and did not show evidence of spondylosis.  
According to the examiner, spondylosis was an age-related 
disorder, and was not incurred during service.  Further, the 
examiner stated that there was no evidence of record linking 
the veteran's right leg disability to his low back disorder 
to include spondylosis.  He indicated that the etiologies of 
the two disorders were unknown.  

The Board has evaluated the medical evidence, and finds that 
the veteran has not submitted a well-grounded claim for 
service connection for a low back disorder incurred secondary 
to his service-connected residuals of a right leg fracture.  
The Board acknowledges that the veteran was involved in a 
jeep accident in service, and that he was seen for complaints 
of chronic low back pain during service.  However, there is 
no competent medical evidence of record to provide the 
required nexus or link between his service-connected right 
leg disability and his currently diagnosed low back disorder. 

At most, the medical evidence of record shows that the 
veteran currently has a low back disorder, diagnosed as 
spondylosis of the lumbar spine and chronic low back pain of 
unknown etiology.  The only medical evidence of record 
addressing the issue of causation of the veteran's low back 
disorder as being related to his service-connected right leg 
disability is the report of the June 1998 VA rating 
examination.  The examiner who conducted that examination 
concluded that there was no evidence of record to link the 
two disorders or otherwise suggest that they aggravated one 
another.  

In addition, lay statements and testimony by the veteran and 
his wife that his low back disorder was aggravated by his 
service-connected right leg disability or that the two 
disorders are interrelated do not constitute medical 
evidence.  As laypersons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring expert medical opinions, to include 
medical diagnoses or opinions of medical etiology.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 
492, 494-95 (1992).  Accordingly, the veteran's claim for 
service connection for a low back disorder secondary to the 
service-connected right leg disability must be denied as not 
well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a low back disorder, claimed as secondary to 
his service-connected right leg disability.  The Board has 
not been made aware of any additional relevant evidence which 
is available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well grounded claim for service connection for a 
low back disorder, claimed as secondary to service-connected 
residuals of a right leg fracture.  See Robinette, 10 Vet. 
App. at 73.  

III.  New and Material

Initially, the Board notes that the RO decided the veteran's 
new and material claim under a standard which has been 
overruled by the Court in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); and Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  The Board finds that the veteran is not 
prejudiced by its initial analysis of his new and material 
claim under the new case law, and it is therefore not 
necessary to remand the case to the RO for further 
consideration of this issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In May 1946, the RO denied the veteran's claim for service 
connection for a low back disorder on a direct basis.  The 
veteran was informed of his appellate rights but did not 
appeal that decision which hence became final.  Claims which 
have previously been denied by final decisions may only be 
reopened if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, and adjudication of the 
merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The evidence considered by the RO in its May 1946 decision 
consisted of the veteran's service medical records and 
service personnel records.  These records show that he was 
involved in a jeep accident in October 1944, and that he 
complained of subjective sharp pain in the sacro-coccygeal 
area of his back.  No neurological basis for this back pain 
was found, and the report of his discharge examination shows 
that he complained of low back pain of unknown etiology since 
October 1944.  However, the veteran was found to have full 
range of motion without muscle spasm, incapacitation, or 
deformity at that time.  

Evidence received since the last final decision of May 1946 
includes the report of an August 1996 VA rating examination, 
a transcript of personal hearing testimony given by the 
veteran and his wife in May 1998, a signed affidavit from the 
veteran's wife dated in May 1998, and the report of an 
additional VA rating examination dated in June 1998.  The 
report of the August 1996 VA rating examination shows that 
the veteran complained of recurrent low back pain since 
service, and that he indicated this pain was aggravated by 
his right leg disability.  The examination report shows that 
the veteran experienced pain in his low back, muscle atrophy, 
and decreased range of motion.  His diagnosis included 
spondylosis and degenerative disc disease.  However, the 
examiner failed to indicate the etiology of the veteran's low 
back disorder.  

As noted above, the veteran and his wife testified at the May 
1998 hearing that he experienced pain and stiffness in his 
back since experiencing the jeep accident in service in 1944.  
He stated that the cause for his back problems could not be 
determined in service, and that he was given aspirin when the 
pain would become bothersome.  He indicated that he did not 
seek further treatment at the time of his discharge because 
he feared that such treatment might delay his separation from 
service and might interfere with his ability to obtain 
employment.  He and his wife expressed their belief that the 
veteran's currently diagnosed back disorders were the result 
of the jeep accident he experienced in October 1944.  In her 
affidavit of May 1998, the veteran's wife restated her 
opinion that his current back problems were incurred in 
service and that the veteran complained of low back pain upon 
his return home from World War II.  

The report of the June 1998 VA rating examination also 
reiterates the veteran's history of involvement in the 
October 1944 jeep accident, complaints of low back pain in 
service, and his subsequent self-reported history of chronic 
back pain.  On examination, the veteran was shown to have 
restricted range of motion and that he constantly wore a back 
brace.  As noted, the veteran was diagnosed with chronic low 
back pain and lumbar spondylosis.  However, regarding the 
etiology of the veteran's current back problems, the examiner 
offered his opinion that the etiology of these two disorders 
was unknown.  He did offer that it was not probable within 
reasonable medical certainty that the veteran's present low 
back disorder began during military service, although it was 
possible that he had experienced chronic low back pain since 
service.  

The Board has evaluated the above discussed evidence, and 
finds that it was not a part of the record at the time of the 
May 1946 rating decision, and is not cumulative of other 
evidence available at that time.  In addition, the medical 
evidence submitted since the time of the May 1946 decision 
addresses the issue of the etiology of the veteran's low back 
disorder, and the medical opinions contained therein are 
clearly probative of the central issue in this case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's May 1946 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for a low back disorder on a 
direct basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for a low back 
disorder on a direct basis has been reopened, the Board must 
determine if this claim is well grounded.  As noted, the law 
provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The veteran's service medical records show that he was seen 
for complaints of low back pain in service, but the report of 
his service separation physical examination shows that he had 
full range of motion without muscle spasm or other 
abnormalities.  There is no record of treatment for a low 
back disorder following service, and the report of the August 
1996 VA rating examination merely shows the presence of a 
current disability, but does not provide the required nexus 
between that disability and the veteran's active service.  

The report of the latest rating examination of June 1998, 
while also noting the presence of a current disability with 
respect to the veteran's low back, includes the examiner's 
opinion that the veteran's low back disorder could not be 
related to his active service to any degree of medical 
certainty.  He did note that it was possible that the veteran 
had experienced low back pain since his discharge from 
service, but this statement does not provide a sufficient 
basis to find the veteran's claim well grounded.  

The Board finds that the veteran has failed to meet his 
initial burden of presenting evidence of a well-grounded 
claim for service connection for a low back disorder on a 
direct basis.  The only medical evidence of record addressing 
the etiology of the veteran's low back disorder, while 
providing a sufficient basis to reopen the claim, does not 
provide the required nexus between the veteran's active 
service and his currently diagnosed low back disorder.  That 
evidence, the report of the June 1998 VA rating examination, 
actually suggests that the veteran's low back disorder was 
not incurred in service, and that the etiologies of his 
lumbar spondylosis and chronic low back pain were unknown.  

Moreover, as laypersons, the veteran and his wife are not 
competent to address issues requiring expert medical opinions 
to include medical diagnoses and opinions of medical 
etiology.  See Moray, supra; Espiritu, supra.  Therefore, 
statements by the veteran and his wife that his low back 
disorder was incurred in service do not constitute medical 
evidence.  What is missing in this case is a definitive 
statement by a medical professional, supported by a rationale 
and evidence, that the veteran has a low back disorder that 
was incurred in or aggravated by his active service.  Absent 
such an opinion, his claim is not well grounded, and must be 
denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a low back disorder on a direct basis.  The 
Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
veteran's claim. As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103; McKnight, supra; Epps, supra; Grivois, 
supra.  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
claim for service connection for a low back disorder on a 
direct basis.  See Robinette, supra.  



ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 20 percent evaluation for the 
veteran's residuals of a right leg fracture is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder, claimed as 
secondary to service-connected residuals of a right leg 
fracture, is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder on a direct basis is reopened.  However, evidence of 
a well-grounded claim not having been submitted, service 
connection for a low back disorder on a direct basis is 
denied.  



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

